Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-22-00720-CV

                                     IN RE Stephen Patrick BLACK

                                           Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 30, 2022

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On October 28, 2022, relator filed a petition for writ of mandamus complaining of the trial

court’s failure to rule on his constitutional challenge motion. On November 10, 2022, relator filed

a motion to dismiss his petition for writ of mandamus. We grant the motion and dismiss the petition

for writ of mandamus.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. CV-15-1805, styled In the Commitment of Stephen Patrick, pending in the
274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.